929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Eugene BAILES, Petitioner-Appellant,v.Jesse R. JENKINS;  C.W. Kidd;  Max O. Cogburn, Respondents-Appellees.
No. 90-7304.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 21, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Woodrow Wilson Jones, Senior District Judge.  (CA-87-505-J)
Robert Eugene Bailes, appellant pro se.
Thomas J. Ashcraft, United States Attorney, Asheville, North Carolina, for appellees.
W.D.N.C.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Eugene Bailes appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Bailes brought the Sec. 2241 action during the pendency of a criminal trial in which he was the defendant.  The petition challenged the conditions of his confinement at the Mecklenburg County Jail in North Carolina and, after his transfer to the Federal Correctional Institution at Talledega, Alabama, challenged the conditions at that institution.  Bailes was subsequently transferred from the federal institution at Talledega.  The district court dismissed the petition as moot and denied Bailes' Fed.R.Civ.P. 59 motion to reconsider.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bailes v. Jenkins, CA-87-505-J (W.D.N.C. Jan. 29, 1990;  Mar. 19, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED